 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        NO. 19-01132MJ-001
10                 Plaintiff,                         MATERIAL WITNESS ORDER OF
                                                      DETENTION
11   v.
12   Adrienn Nikko Ursulo,
13                 Defendant.
14
15          Defendant, Adrienn Nikko Ursulo, having been charged in the District of Arizona
16   with a violation of Title 8 United States Code Section 1324(a)(1)(A)(ii) and the
17   Magistrate Judge having determined from the affidavit of the Department of Homeland
18   Security Customs and Border Protection filed in this case, the following persons can
19   provide testimony that is material to the offense(s) alleged in the complaint:
20                                     Adrian Armenta-Alfaro
21                                     Lucila Martinez-Zarate
22          The Magistrate Judge finds that it may become impracticable to secure the
23   presence of the witness(es) by subpoena in further proceedings because they are not in
24   the United States legally and have no legal residence or employment in this Country.
25          IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
26   in a corrections facility separate, to the extent practicable, from persons awaiting or
27   serving sentences or being held in custody pending appeal. The witness(es) shall be
28   afforded a reasonable opportunity for private consultation with counsel.
 1   Dated this 1st day of March, 2019.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -2-
